895 A.2d 795 (2006)
277 Conn. 922
Sylvia FLEMING et al.
v.
CITY OF BRIDGEPORT et al.
Supreme Court of Connecticut.
Decided March 7, 2006.
Lori Welch-Rubin and Alan Rosner, in support of the petition.
Barbara Brazzel-Massaro, associate city attorney, in opposition.
The named plaintiff's petition for certification for appeal from the Appellate Court, 92 Conn.App. 400, 886 A.2d 1220 (2005), is granted, limited to the following issues:
"1. Did the Appellate Court properly conclude that the private defendants did not violate the entry and detainer statute?
"2. Did the Appellate Court properly conclude that the police defendants are immune from liability for their action in removing the named plaintiff from an *796 apartment where she was in actual possession?"
The Supreme Court docket number is SC 17627.